PER CURIAM.
The plaintiff’s team driven southward on the uptown railway tracks fell something after midnight into an excavation in the street, not made by the defendant, although running across under its tracks, but by some one for the “McAdoo Tunnel.” Nothing was proven herein showing any liability of the defendants. Some of its servants present on the scene did unavailingly try to prevent the accident by warning the driver, and others arriving later with a wrecking wagon endeavored without success with their tackle to rescue the horse injured. These efforts to assist the plaintiff’s driver out of his distress were not part of -the duty of the defendant’s servants, and their failure did not bring them into connection with the accident. The judgment must be reversed.
Judgment reversed, and new trial ordered, with costs to appellants to abide the event.